—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s Batson challenge to the prosecutor’s exercise of a peremptory challenge to a black prospective juror. Even assuming, arguendo, that defendant met his initial burden by establishing a prima facie case of discrimination, we conclude that the prosecutor provided a race-neutral explanation for excluding the prospective juror, and there is no basis to disturb the court’s determination that the explanation was not pretextual (see, People v Virgil, 266 AD2d 847; People v Clark, 262 AD2d 1051, lv denied 93 NY2d 1016; People v Hoskins, 254 AD2d 729). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Hayes, J. P., Wisner, Hurlbutt and Kehoe, JJ.